Citation Nr: 1204731	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  07-29 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:    Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had a single period of active duty for training (ACDUTRA) from June 1962 through December 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The credible evidence of record does not demonstrate an in-service event resulting in a current cervical spine disorder. 


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R § 3.159 (2011), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Although the RO did not provide a letter to the Veteran regarding his service connection claim for a cervical spine disorder, because the RO did not reopen the claim, the Board finds that there is no prejudice to the Veteran as a reasonable person would be expected to understand from the notice what was needed.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  Here, the Veteran received notice in a October 2006 letter of what was needed to reopen the claim on appeal, and notice of what was needed to show entitlement to service connection for other claimed disorders.  The August 2007 statement of the case (SOC) similarly provided the elements of a service connection claim.  The October 2006 letter also notified the Veteran that VA would obtain VA records and records of other federal agencies, and that he could submit other records not in the custody of a federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  Regarding notice of the assignment of appropriate disability ratings or effective dates, as the Board finds that service connection is not warranted, notice of these matters is rendered moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the Veteran could be expected to understand what was needed to show service connection.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO obtained the Veteran's service treatment records (STRs), as well as post-service VA and private treatment records.  At the July 2010 Board hearing, the Veteran testified that he received treatment from some physicians in California and Texas in the 1960s and 1970s.  Those records are not associated with the claims file.  It was noted that the record was being left open for 60 days for the Veteran to attempt to obtain those records.  Nothing was submitted.  Additionally, upon review of the claims file, it appears that private physicians from Texas and California were contacted in 1980 to provide records from 1965 through 1980, and some medical records were received.  The Board thus finds that VA's duty to assist in this regard has been met, as reasonable attempts to obtain the pertinent medical records were made.  The Veteran has not identified any other additional pertinent records for the RO to obtain on his behalf. 

VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim of service connection.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of a diagnosed disorder or symptoms of a disorder, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disorder may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  

Here, as is discussed below, the Board finds that the evidence of record does not establish an in-service event.  Because there is no in-service injury or disease to which a competent medical opinion could relate a current disorder, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (holding that VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (determining that VA may discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Finally, the Board is satisfied as to substantial compliance with its May 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC was directed to readjudicate the Veteran's claim.  This action was accomplished in the September 2011 SSOC.  

Service Connection Claim

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Service connection means that the facts, as shown by evidence, establish that a particular injury or disease, resulting in a disorder, was incurred coincident with the veteran's active military service, or if preexisting the military service, then the disorder was aggravated by the active military service.  This may be accomplished by affirmatively showing inception or aggravation of the disorder during the active military service.  38 C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after the military discharge is required where the disorder noted during the active military service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred in the active military service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (2011). 

Competency is a legal concept in determining whether medical or lay evidence may be considered.  In other words, whether the evidence is admissible, as distinguished by weight and credibility, is a factual determination going to the probative value of the evidence (i.e., does the evidence tend to prove a fact, once the evidence has been admitted).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances, and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board")).  When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The credibility of a witness can be impeached by a showing of interest or inconsistent statements.  Facial plausibility or consistency with other evidence can also be considered.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

The Veteran's STRs document that in September 1962 he was seen for complaints of left leg and knee pain.  He reported that he was running in a track meet and slipped on some loose sand and fell on his left leg.  He was given light duty for 72 hours and his knee was bandaged.  There was no discussion of a neck injury.  At the December 1962 military separation examination, prior to being released to inactive duty, the medical examiner noted the presence of hemorrhoids, pes planus, genu valgum, and defective vision.  There was no discussion of a neck injury. 

The Veteran's DD Form 214 shows that he had 6 months of ACDUTRA between June 1962 and December 1962, with a total of 6 months of creditable military service.  His DD Form 214 also contains the following entry:  "Time lost current active duty: From: 10Jul62 To: 14Jul62 (incl dates)." 

Post-service, a VA MRI of the cervical spine in March 2003 showed straightening of the cervical lordosis consistent with muscle spasm, osteophytes and sclerotic changes from C3 to C7, and diffuse disc desiccation throughout the cervical spine. 

In February 2006, the Veteran was seen by VA for complaints of neck pain, which he said started in the 1960s while stationed in San Diego, California.  He said he was placed in the brig for 5 days, wrapped in a blanket, and beaten and kicked repeatedly.  He reportedly sustained an injury to his neck.  Since then, his neck had worsened as a result of several motor vehicle accidents.  He had constant neck pain radiating into the right trapezius and scapula, worsened by turning his head to the right.  He had been given physical therapy with exercises and stretches that brought some relief, as well as a home cervical traction device and a TENS unit.  The provider diagnosed degenerative disc disease and degenerative joint disease in the neck as the probable causes of his pain, as well as remarkable muscle tightness in the right paraspinal regions of the cervical area. 

In January 2007, the Veteran was seen in a VA physical medicine consult for chronic radiating right-sided pain in the area of the brachial plexus.  He reported a history of cervical spine pain.  He stated that he was assaulted in the Marines in the 1960s and suffered a neck injury at that time.  He felt that he had a pinched nerve between his right shoulder and his neck.  He denied any weakness or numbness, stating that his primary symptom was pain. 
In February 2008, the Veteran was seen by a VA chiropractor for a history of spinal pain that began in the 1960s while stationed in San Diego.  He said he was placed in the brig for 5 days, during which he was wrapped in a blanket, and beaten and kicked repeatedly, which resulted in injuries to his neck.  He reported that his condition had worsened since that time due to several motor vehicle accidents.  The provider diagnosed degenerative disc disease and degenerative joint disease in the neck. 

A May 2009 Report of Contact documented the Veteran's phone call to VA regarding his service connection claim.  He stated that his neck disorder began when he was put in the brig due to his ethnicity, and beaten and kicked for five days while at a San Diego training facility.  He said a black priest helped get him released from the brig because the shore police could not produce the proper documents.  He said he was threatened with additional harm if he sought medical treatment, so he did not seek help.  The Veteran was then placed in a new platoon. 

In January 2010, the Veteran was seen by VA for complaints of neck pain.  He stated he got hurt in 1962 while on duty in the Marine Corps, with pain in his neck ever since.  He said the problem worsened in December 2008 when he had a table and chairs fall on his right upper back, neck and shoulder.  The provider diagnosed cervical degenerative joint disease. 

At the Travel Board hearing in July 2010, the Veteran testified that he sustained an injury to his neck while in boot camp.  He said he was a track star and was in top shape, but had never run on asphalt before.  During a 360 yard run, his shoes began disintegrating and the bottom came off one shoe and twisted under his feet at the finish line, causing him to fall.  He tumbled, rolled, and turned on the asphalt.  The initial injury that he noticed was pain in his feet.  He said he was taken to the hospital on a gurney.  He related all of his physical disabilities to that incident, stating that his neck disorder had worsened over the years.  He said he was told they had lost all of his hospital records, but that he stayed in the hospital for five days.  He also noted that his DD Form 214 showed 5 days of "lost time," which he believed were the days he was in the hospital.  The Veteran also testified that, after his military discharge, he first sought treatment in 1964 at the Dallas VA Medical Center (VAMC), but was denied access because he did not have enough time in the active military service.  He was then treated in 1965 at the Dallas VAMC.  He reported a current diagnosis of damage to C2 and C3.  He experienced stiffness and locking in his neck. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

It is undisputed that the Veteran has a current cervical spine disorder, to include degenerative joint disease and degenerative disc disease of the neck.  Thus, the question to be adjudicated here is whether that disorder is the result of the Veteran's six months of ACDUTRA. 

In order to establish service connection for a particular disorder, a veteran must show that there was an incident, injury, or disease during the active duty, which is causally related to the claimed disorder.  38 C.F.R. § 3.303.  The Board has the responsibility of assessing whether any such evidence of an incident, injury, or disease is both competent and credible.  See Washington, 19 Vet. App. at 369 (citing Elkins, 229 F.3d at 1377 ("Fact-finding in veterans cases is to be done by the Board")). 

Here, the Veteran is competent to provide evidence as to events he personally experienced, including any injuries sustained to his neck during his active military service.  38 C.F.R. § 3.159.  However, the Board notes that not only did the Veteran offer two widely varying accounts of how he incurred the disorder at issue, neither of these accounts is supported by the STRs.  Although the STRs show a fall on the track during service, they do not reflect any injuries or disorders of the neck during his active military service.  For these reasons, as elaborated below, the Board finds that the Veteran is not credible with respect to the question of an incident, injury, or disease incurred during his active duty. 

First, the Board notes that the Veteran stated to his VA medical providers, and to VA personnel handling his service connection claim, that his current cervical spine disorder was the result of five days of beatings in the brig while training in San Diego, California.  The Veteran's DD Form 214 tends to support the premise that the Veteran spent five days in the brig, as it reflects five days of time lost during his ACDUTRA service.  However, there is no credible evidence of record that addresses, one way or the other, whether the Veteran was indeed beaten while in the brig, with the exception of his own statements.  As explained herein, the Board does not find the Veteran credible.  Therefore, the Board will assign no probative value to his statements regarding the onset of his cervical spine disorder. 

The second scenario reported by the Veteran was provided during his Travel Board hearing, when he testified under oath that his cervical spine disorder was sustained in a fall while running on the track.  He described to the Board how he tumbled and fell and rolled across the asphalt, thus injuring his neck to the point where he had to be carried to the hospital.  He further testified that he spent five days in the hospital as a result of this injury, but his medical records were lost.  However, he asserted that the notation of time lost on his DD Form 214 supported the time he said was spent in hospital. 

Notably, the Veteran in his sworn testimony made no reference to having spent time in the brig at San Diego, with the exception of the time lost shown on the DD Form 214 that he attributed to being hospitalized.  Rather, he related all of his disabilities to the fall on the track, which resulted from his shoe disintegrating.  The Veteran's STRs reference one fall while running on the track, which resulted in a bandage, a negative X-ray, and light duty for three days.  No indication of neck problems was noted on the exit examination in December 1962.  Thus, not only was the incident described at the Board hearing in stark contrast to that described to medical providers, it was contradicted by the Veteran's STRs. 

The Board does not base its finding that the Veteran is not credible as to his in-service injury solely on the fact that it is not supported by the STRs.  Neither scenario provided by the Veteran is inherently incredible and the lack of supporting medical records in either case is not definitive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Rather, the Board bases its determination on the fact that the Veteran provided two scenarios of such dissimilar nature that his credibility is entirely impeached.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The fact that the Veteran's STRs support neither story further illustrates the grounds for the Board's determination. 

Although the Veteran's statements regarding the incidents in service - both the alleged beating in the brig and the alleged severe fall while running - were presumed credible as a matter of law for purposes of reopening his new and material evidence claim, that presumption has no effect on the Board's determination of credibility in the decision on the merits. 

As noted above, without evidence of an incident, injury, or disease during the Veteran's active military service, a claim of service connection cannot stand.  38 C.F.R. § 3.303.  Here, where the only evidence of any such incident, injury, or disease is that of the Veteran's statements, which the Board has found not credible and of no probative value, the preponderance of the evidence is against the service connection claim.  The benefit-of-the-doubt standard of proof does not apply in these circumstances.  38 U.S.C.A. § 5107. 


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


